 


110 HRES 126 EH: Commending the University of Southern California Trojan football team for its victory in the 2007 Rose Bowl.
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 126 
In the House of Representatives, U. S.,

February 27, 2007
 
RESOLUTION 
Commending the University of Southern California Trojan football team for its victory in the 2007 Rose Bowl. 
 
 
Whereas the University of Southern California (USC) Trojan football team achieved many historic accomplishments during the 2006 season; 
Whereas the USC Trojan football team achieved its fifth consecutive Associated Press (AP) Top 4 finish; 
Whereas USC was invited to make an unprecedented fifth consecutive Bowl Championship Series bowl appearance; 
Whereas USC won an unprecedented fifth consecutive Pacific-10 Conference championship; 
Whereas USC achieved its fifth consecutive season of at least 11 victories, an achievement equaled by only 3 other Division I schools in the history of National Collegiate Athletic Association (NCAA) football; 
Whereas USC accomplished these feats while playing the second most difficult schedule in the Nation; 
Whereas USC boasts a 33-game winning streak for all home games, as well as a 23-game winning streak for Pac-10 home games; 
Whereas USC has maintained a top 10 ranking in the Associated Press College Football Poll for the past 56 editions; 
Whereas USC has won 56 of its last 60 games; 
Whereas during the 2006 season, USC featured 5 All-American first team players (wide receivers Dwayne Jarrett and Steve Smith, center Ryan Kalil, offensive tackle Sam Baker, and defensive tackle Sedrick Ellis); 
Whereas USC head football coach Pete Carroll has the best winning percentage of any current NCAA Division I football coach with at least 5 years of experience; 
Whereas the annual Rose Bowl is the oldest of all college bowl games, and its history and prestige have earned it the title The Granddaddy of Them All; 
Whereas USC has played in the Rose Bowl on 31 occasions and won 22 times, both records exceeding any other collegiate football program; 
Whereas during the 2007 Rose Bowl game, USC featured a second half offensive explosion behind a game record-tying 4 touchdown passes from quarterback John David Booty; 
Whereas during the 2007 Rose Bowl game, wide receiver Dwayne Jarrett caught 2 touchdown passes, was named Offensive Most Valuable Player for the game, and became USC’s career receptions leader with 11 catches for 205 yards; 
Whereas during the 2007 Rose Bowl game, linebacker Brian Cushing made 7 tackles, 4 tackles for losses, 2.5 sacks, and forced a fumble, and he was named the Defensive Most Valuable Player for the game; and 
Whereas, under the leadership of USC’s 10th president, Steven B. Sample, USC has established itself as a world-class research university, known for its leadership in the fields of communication, media, the sciences, and the arts: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the University of Southern California Trojan football team and USC President Steven B. Sample for USC’s victory in the 2007 Rose Bowl; and 
(2)recognizes the achievements of the players, coaches, students, alumni, and staff who were instrumental in helping the University of Southern California win the Rose Bowl. 
 
Lorraine C. Miller,Clerk.
